Notice of Allowability

►	The After Final amendment  filed 16 AUG 2022 has been entered and Claims 14 and  18-36 are now pending.

►	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Reason(s) for Allowance

►	Claims 14 and  18-36 is/are deemed to be allowable in light of the paper(s) filed 16 AUG 2022 and the persuasive argument(s) therein.  In the Examiner’s opinion ,Claims 14 and  18-36   are allowable over the prior art of record because none of the references of record alone teach a method(s) and/or composition(s) comprising all of the limitations recited in any of Claims 14 and  18-36.   Neither does the prior art of record, in any combination, reasonably suggest the method(s) and/or composition(s)  recited in Claims 14 and  18-36.  In particular, the closest prior discovered during the search and examination,   Burn et al. [WO 2013/0666975 hereinafter “Burns”] ; Rothber et al  [US 200140248161 – hereinafter “Rothberg “] and Drmanac et al[US20100105052 – hereinafter “Drmanac” ]  do not  teach or reasonably suggest the method(s)  and/or composition(s) of Claims 14 and 18-36.  Claims 14 and 18-36 have been renumbered as Claims 1-20 in the same order as presented by the applicant.









Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov